Citation Nr: 0948055	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-28 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1946 to 
March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for asbestosis.  

In February 2009, this claim was remanded for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the prior remand, the RO was to contact appropriate 
service department offices to obtain ship logs in order to 
determine whether the Veteran was exposed to asbestos while 
serving aboard the USS Missouri.  The claims file reflects 
that both the Naval Historical Center (NHC) and the National 
Archives and Records Administration (NARA) were contacted.  
In April 2009, the Reference Branch of the Navy History and 
Heritage Command stated that due to the age of the records, 
the records should be located at NARA.  The May 2009 response 
from NARA was that deck logs would not indicate the type of 
materials used in construction of the ship.  It was 
recommended that the NHC's Ships' Histories Branch be 
contacted.  

A review of the Veteran's personnel records show that in 
February 1948 he was stationed at the Naval Shipyard in 
Brooklyn, New York.  The NHC's website also confirms that 
from September 23, 1947 to March 10, 1948 the USS Missouri 
was being overhauled in New York.  See, Naval History and 
Heritage Command, Dictionary of American Naval Fighting 
Ships, USS Missouri, 
http://www.history.navy.mil/danfs/m12/missouri-iv.htm (last 
visited December 15, 2009).  

An August 2005 letter from Dr. R. Pandey stated that an 
August 2001 changes on an X-ray raised the possibility of 
exposure to asbestos.  Private medical records show a private 
July 2007 chest x-ray with an impression of cardiomegaly and 
COPD; the reason given for the study was "asbestosis."  An 
April 2008 record from Dr. Pandey shows a diagnosis of 
asbestosis.  A July 2008 chest x-ray showed no acute process 
was identified.  

As a result, the Veteran should be afforded a VA examination 
to determine the etiology of any asbestosis, given his likely 
exposure aboard the USS Missouri.  When adjudicating the 
claim, the RO must follow the guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1. Schedule the Veteran for a pertinent VA 
examination to determine the nature, 
extent, and etiology of any asbestosis 
that is found to be present.  The claims 
folder must be made available to the 
examiner.  All indicated testing should be 
conducted.  If asbestosis is diagnosed, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it is related to the Veteran's active 
duty, including his likely exposure to 
asbestos during ship overhaul in 1947-
1948.  The examiner should address both 
the July 2008 X-ray which showed no acute 
processes identified.  The rationale for 
all opinions must be provided in a legible 
report.  

2. Re-adjudicate the issue of entitlement 
to service connection for asbestosis.  If 
the decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

